                                                              ÿ
                                                        2ÿ :;<<=ÿ>ÿ?@A;BÿCDEÿ                                                                            ÿ
                                                            F;      A G
                                                        9ÿ KL<ÿ:GMNBÿCDEÿ  H   G   ÿIG     J  ÿ F@    ÿ2 6  8    7ÿ
                                                        3ÿ F;
                                                           O31FCPPÿ AGHGÿIG         Qÿ     JÿF@
                                                                                           RS         ÿ2099P6ÿPVÿ
                                                                                                  PTCUÿ
                                                        0ÿ PG1Dÿ3\;      ÿ>@    Y   GWG
                                                                                      D  B  ÿJF\ÿ
                                                                                                Hÿ>X  1 Y2M;D7ÿÿVGJZWG=BÿOXL[;ÿ2266ÿ
                                                                                                        7
                                                        8ÿ ];
                                                            `CbG  Ga<ÿÿLÿ^^<5c5ÿ6Z69H9_@_ÿÿ5A51;1dD
                                                                                                 004488W<
                                                                                                       9986G96Wÿÿe@bÿ
                                                         ÿ                     ÿYZGMNdDW<GWe@bÿ
                                                             ÿ
                                                        5ÿ \LJYLNLGÿfÿKLgD@NBÿCDEÿÿ
                                                        1ÿ hf<   ij;kaÿGmNnHo;ÿpJÿqIorÿsI@         ÿW;JbGNBÿCDEÿÿ
                                                        7ÿ h:;   ijNkHÿm=n<ÿoCÿpÿqKL         or<sb@ÿ J;BÿCDEÿÿ
                                                       26ÿ h>tKfFÿ
                                                                 ijkÿmnoÿpPt\CPPO         qorsÿ ÿuOÿPPVÿ
                                                       22ÿ 2V5M3L<8GÿHTG       ;  < vJMZL;G[BÿÿOV[fÿ J;;2[7Bÿ2O6X3Lÿ[;ÿ9366ÿ
                                                       29ÿ ];`CbG Ga<ÿÿL^^<99cÿA55L_J_ÿYÿL5N58L8G4400YL6g66D2@ÿÿNdM@YGN<@A;<<De@bÿÿ
                                          ÿ .ÿ//00ÿ




                                                       23ÿ                        G<;;NaHG=N<HY;LJ<b@    g@W;     JbG@NYdM @AY;G<N<<D@eA@;bÿ
                                                                                                                                          <<Dÿe@bÿÿ
          ÿ




                                                                                  Z                             J
                                                                                                                ;dM      GN<
                                                                                                                           @
                                        ÿ!4,-/ÿ5'
                                                4ÿ




                                                       20ÿ                        ÿz{ÿ|kjÿ}r|ry~nyxÿinqyÿjrryÿÿ
                                      +ÿ$%
                         6076!89700ÿ
                                    




                                                              wx   xk j   y    r
                                   %&%
     ÿÿÿ
                              
                               *ÿ3%
ÿÿ




                                                       28ÿ
                             ÿ2
                         (%*-)
                        ÿ




                                                                                                                         ÿÿÿÿ
                       1"'(
                  $%*ÿ&ÿ




                                                       2ÿ
            !! ÿ"#%




                                                                                                                                ÿÿÿ
                                                       25ÿ
                                                       21ÿ                                                                                          D;ÿF@cÿÿÿÿ9c924eA4660604U`I4Cÿÿÿ
                                                       27ÿ OPPÿ  t\CUCSKFÿIuOSFCOOÿOtPu]StFOÿ G                                                 ÿ
                                                                           GNHÿPÿO]C\CFÿ>fFCOBÿ                                                                       ÿ
                                                       96ÿ ÿ                                                                                            ÿ
                                                                                                                                                                    ÿÿ ÿ
                                                                ÿ                  ÿ                ÿ            V  <GLN[L
                                                                                                                         D
                                                                                                                           Bÿ                     
                                                                                                                                                  ÿÿ ÿÿÿ
                                                                                                                                                         ÿ     ÿÿÿ
                                                       92ÿ Aÿ                                                                                                                  ÿ ÿ
                                                       99ÿ ÿVPfSFÿKUCCFBÿPPBÿ                                                                    ÿÿ
                                                       93ÿ ÿÿ ÿ ÿ ?;;NHGN[ÿ                                                                      ÿ
                                                       90ÿ                                                       ÿ
                                                       98ÿ                        V<GLN[LDÿO@A;J;LYNÿIXDLN;DDÿO@<X[L@NDBÿPPÿGNHÿPÿO[;A;Nÿ>G=N;Dÿ^V<GLN[LD_ÿGNHÿ
                                                       9ÿ ?;;NHGN[ÿV<GLNÿKJ;;NBÿPPÿ^V<GLNÿKJ;;N_ÿ^e@<<;e[LA;<=Bÿ[M;ÿVGJ[L;D_Bÿg=ÿGNHÿ[MJ@XYMÿ[M;LJÿ
                                                       95ÿ XNH;JDLYN;Hÿe@XND;<Bÿ@JÿY@@HÿeGXD;ÿDM@WNBÿM;J;g=ÿD[LvX<G[;ÿGNHÿGYJ;;ÿ[@ÿ;a[;NHÿV<GLNÿKJ;;NDÿ
                                                       91ÿ
                                                              ÿ                                                                                   ÿ                                    ÿ
                                                              ÿ0ÿ12345636473892ÿ
                                                               ÿ
                                                        2ÿ :;<:=>?;ÿ@AÿB>=;ÿ>@CÿD;E=Fÿ>?ÿCGEEAD@ÿABÿHA@>A?ÿ@AÿI>CJ>CCÿKLMNÿOAÿ28PÿQ@R;ÿSHA@>A?TUÿBDAJÿH<Fÿ
                                                        9ÿ Vÿ9692Vÿ@AÿH<Fÿ23Vÿ9692ÿBADÿ@R;ÿBA==AW>?XÿD;<CA?CYÿ
                                                        3ÿ              2ÿ [=<>?ÿ\D;;?ÿB>=;:ÿ@R;ÿHA@>A?ÿA?ÿ]ED>=ÿ2Vÿ9692ÿKLMNÿOAÿ28Pÿ
                                                        0ÿ              9ÿ [=<>?@>BBCÿB>=;:ÿ<?ÿ^EEAC>@>A?ÿ@Aÿ@R;ÿHA@>A?ÿA?ÿ]ED>=ÿ97Vÿ9692ÿKLMNÿOAÿ97Pÿ
                                                        8ÿ              3ÿ [=<>?ÿ\D;;?_CÿD;E=Fÿ>?ÿCGEEAD@ÿABÿ@R;ÿHA@>A?ÿ>Cÿ̀GDD;?@=Fÿ:G;ÿA?ÿH<FÿVÿ9692ÿ
                                                         ÿ              0ÿ [=<>?ÿ\D;;?ÿ?;;:Cÿ<::>@>A?<=ÿ@>J;ÿ@Aÿ<:;aG<@;=FÿED;E<D;ÿ>@CÿD;E=Fÿ>?ÿCGEEAD@ÿABÿ@R;ÿ
                                                        5ÿ HA@>A?ÿÿÿÿÿ
                                                        1ÿ              8ÿ bR>Cÿ;c@;?C>A?ÿD;aG;C@ÿ>CÿCAGXR@ÿ>?ÿXAA:ÿB<>@Rÿ<?:ÿ>Cÿ?A@ÿJ<:;ÿBADÿ@R;ÿEGDEAC;ÿABÿ
                                                        7ÿ :;=<Fÿÿÿÿ
                                                       26ÿ              bdLeLN^eLVÿ@R;ÿ[<D@>;CÿD;CE;`@BG==FÿD;aG;C@ÿ<?ÿ;c@;?C>A?ÿBADÿ[=<>?ÿ\D;;?ÿ@AÿB>=;ÿ>@Cÿ
                                                       22ÿ D;E=Fÿ>?ÿCGEEAD@ÿABÿ>@CÿHA@>A?ÿ@AÿI>CJ>CCÿBDAJÿH<FÿVÿ9692Vÿ@Aÿ<?:ÿ>?`=G:>?XÿH<Fÿ23Vÿ9692ÿ
                                                       29ÿ ÿI<@;:YÿÿH<Fÿ3Vÿ9692ÿ                                                               ÿI<@;:YÿÿH<Fÿ3Vÿ9692ÿ
                                          ÿ .ÿ//00ÿ




                                                       23ÿ ÿ]eHfbe^O\ÿbL]fI]gLÿgg[ÿ                                                             fOLggÿÿgHLeÿgg[ÿ
          ÿ
                                        ÿ!4,-/ÿ5'
                                                4ÿ




                                                       20ÿ ÿÿ                                                                                   ÿ
                                      +ÿ$%
                         6076!89700ÿ
                                    
                                   %&%




                                                       28ÿ hFYÿihD  jiÿ<lm  nAo?pÿq[oÿÿvrs   ÿRt<q?uCnCoAo?jVÿqLC oÿaÿÿ                         hFYÿ;ijiÿ=|  d}ÿÿsÿq  ÿLC
                                                                                                                                                                              |ÿÿaÿÿ
     ÿÿÿ
                              
                               *ÿ3%
ÿÿ
                             ÿ2




                                                                         ?  :               A                                                               =
                                                                                                                                                            F  ÿ     IA  w ;
                                                                                                                                                                           V
                         (%*-)
                        ÿ
                       1"'(




                                                       2ÿ O;         55Cwÿ6<y;
                                                                            ÿ:dA
                                                                               <ÿh<     DDÿ:OA    ÿ2X9R6;6C3ÿ[ÿ<DxW<FVÿfG>@;ÿ966ÿ O;                      wÿ<
                                                                                                                                                            <:<Rÿ?h<  DÿOA    ÿ2687ÿ
                  $%*ÿ&ÿ




                                                                   3g<             W<        ÿdG                                                    \>   =           V
                                                                                                                                                                     ÿLC  a ÿÿ
            !! ÿ"#%




                                                       25ÿ ÿ X<CVÿOyÿ1727ÿ                                                                          O;
                                                                                                                                                    3  1 1w3<ÿ:dA<ÿh<
                                                                                                                                                                    W<DDÿ:OA
                                                                                                                                                                           ÿ
                                                                                                                                                                           dG ÿ2X0R9;9C6ÿ[ÿ<DxW<FVÿfG>@;ÿ2266ÿ
                                                       21ÿ z{       q{qm{oq|o}jjÿÿ~qmÿÿ
                                                                                             rnnoop{ÿ~~sjÿÿ{|q||omÿ|n
                                                                                                                            o}ÿol
                                                                                                                                   |jjÿo|jjÿ g<    ÿz{{Cqÿmy;    X<CVÿOyÿ1727ÿ
                                                       27ÿ                                                                                           ÿÿ o|}jÿ~qmÿ|~|opno{ÿrnoÿm||oÿÿ
                                                       96ÿ                                                                                      ÿ
                                                       92ÿ
                                                       99ÿ                                                                               ÿ
                                                       93ÿ              ÿÿÿÿ
                                                       90ÿ              I]bLIYÿ@R>Cÿ4thÿ:<FÿABÿH<FVÿ9692ÿ
                                                       98ÿ ÿ ÿ
                                                                                                                                         O
                                                       9ÿ                                                                                ÿ bLIÿfb]bLfÿIfbeMbÿM^ebÿvI\Lÿ
                                                       95ÿ
                                                       91ÿ
                                                            ÿ                                                                              4ÿ9ÿ4ÿ                                                            ÿ
                                                            0ÿ
                                                             12345636473892ÿ
                                                            ÿ
                                                             ÿ
                                                        2ÿ                                                             :;<=>?>:@=;ÿB?ÿC;<D>:;ÿ
                                                        9ÿ ÿ EÿFGHIJKLÿIMNIÿNÿFOPLÿOKÿIMGÿKOHGQOJRQÿC=>STU@=>BVÿ@VWÿB<W;<ÿ=Bÿ;X=;VWÿ
                                                        3ÿ W;@WU>V;ÿ=Bÿ?>U;ÿ<;SUYÿ>VÿCTSSB<=ÿB?ÿZB=>BVÿ=BÿW>CZ>CCÿ[N\ÿ\GH]G^ÿORÿ
                                                        0ÿ _NLÿ3ÿ̀9692ÿ̀aLÿIMGÿbGIMO^ÿJR^JFNIG^cÿ
                                                                                                                                       ÿ ÿ
                                                        8ÿ
                                                         ÿ
                                                             dÿ                     eYÿ?@XfÿÿaLÿIHNR\bJIIJRQÿ]JNÿKNF\JbJgGÿIMGÿ^OFhbGRIi\jÿgJ\IG^ÿNaO]GÿIOÿIMGÿKNkÿRhbaGHi\jÿ
                                                                                    \GIÿKOHIMÿaGgO[ÿORÿIMJ\ÿ^NIGÿaGKOHGÿ8c66ÿPbÿPhH\hNRIÿIOÿlmnoÿohgGÿ59iNjÿÿpÿPHJRIG^ÿ
                                                                                    IHNR\bJ\\JORÿHGFOH^ÿJ\ÿNIINFMG^ÿIOÿIMGÿKJgGÿFOPLÿOKÿIMJ\ÿ^OFhbGRIi\jÿ
                                                        5ÿ   dÿ                     eYÿTqCqÿZ@>UfÿÿaLÿPgNFJRQÿIMGÿ^OFhbGRIi\jÿgJ\IG^ÿNaO]GÿJRÿNÿ\GNgG^ÿGR]GgOPGÿ[JIMÿ
                                                                                    PO\INQGÿIMGHGORÿKhggLÿPHGPNJ^ÿ̀JRÿIMGÿrRJIG^ÿsINIG\ÿbNJgÿNIÿtN\ÿuGQN\ÿ̀vG]N^NÿN^^HG\\G^ÿN\ÿ
                                                                                    \GIÿKOHIMÿaGgO[ÿ
                                                        1ÿ
                                                        7ÿ   dÿ                     eYÿBD;<V>wx=ÿZ@>UfÿÿaLÿFNh\JRQÿ^OFhbGRIi\jÿIOÿaGÿPJFyG^ÿhPÿaLÿNRÿO]GHRJQMIÿ
                                                                                    ^GgJ]GHLÿ\GH]JFGÿFObPNRLÿKOHÿ^GgJ]GHLÿIOÿIMGÿN^^HG\\GGi\jÿORÿIMGÿRGkIÿah\JRG\\ÿ^NLÿ
                                                       26ÿ
                                                       22ÿ
                                                             dÿ                     eYÿS;<CBV@UÿW;U>D;<YfÿÿaLÿFNh\JRQÿPGH\ORNgÿ^GgJ]GHLÿaLÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ̀ÿNÿ
                                                                                    bG\\GRQGHÿ\GH]JFGÿ[JIMÿ[MJFMÿIMJ\ÿKJHbÿbNJRINJR\ÿNRÿNFFOhRÌÿOKÿIMGÿ^OFhbGRIi\jÿgJ\IG^ÿ
                                                                                    NaO]GÿIOÿIMGÿPGH\ORi\jÿNIÿIMGÿN^^HG\\iG\jÿ\GIÿKOHIMÿaGgO[ÿ
                                                       29ÿ   zÿ                     eYÿ;U;:=<BV>:ÿCTeZ>CC>BVfÿÿ\habJIIG^ÿIOÿIMGÿNaO]G4GRIJIgG^ÿnOhHIÿKOHÿGgGFIHORJFÿ
                                                                                    KJgJRQÿNR^ÿ\GH]JFGÿhPORÿIMGÿnOhHI{\ÿsGH]JFGÿtJ\IÿKOHÿIMGÿNaO]G4HGKGHGRFG^ÿFN\Gÿ
                                          ÿ .ÿ//00ÿ




                                                       23ÿ   dÿ                     eYÿ;Z@>UfÿÿaLÿGbNJgJRQÿNÿ}m~ÿOKÿIMGÿ^OFhbGRIÿgJ\IG^ÿNaO]GÿIOÿIMGÿGbNJgÿN^^HG\\G\ÿOKÿ
          ÿ
                                        ÿ!4,-/ÿ5'
                                                4ÿ




                                                       20ÿ ÿ                        IMGÿJR^J]J^hNgi\jÿgJ\IG^ÿaGgO[ÿ
                                      +ÿ$%
                         6076!89700ÿ
                                    




                                                                                                                                            ÿ
                                   %&%
     ÿÿÿ
                              
                               *ÿ3%
ÿÿ




                                                       28ÿ H  N R ^ O R ÿ}    ÿ OM N  R  \ \ O  R     ÿ̀l\    ÿ
                             ÿ2
                         (%*-)
                        ÿ




                                                            pH55\b\ IO
                                                                     HOR[N QÿG    Nh
                                                                                     \^QNgMGGÿ\tt}           ÿy[NLÿ̀shJIGÿ966ÿ
                       1"'(




                                                       2ÿ 3tN     6ÿ            H^ ÿ                 ÿ  } N H
                  $%*ÿ&ÿ




                                                                 ÿuGQN\ÿ̀vuÿ       172ÿ7ÿÿÿÿ
            !! ÿ"#%




                                                       25ÿ ÿÿÿÿ                                ÿ
                                                                                                                            
                                                                                                                            ÿÿ
                                                       21ÿ ÿ
                                                       27ÿ ÿ                                            ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                                                                                                            ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                       96ÿ                                                                           ÿÿ ¡ÿ
                                                       92ÿ ÿ                                                                         pRÿGbPgOLGGÿOKÿsRGggÿ¢ÿ£JgbGHÿtt}ÿ
                                                       99ÿ
                                                       93ÿ
                                                       90ÿ
                                                       98ÿ
                                                       9ÿ
                                                       95ÿ
                                                       91ÿ
                                                            ÿ                                                                           4ÿ3ÿ4ÿ                                ÿ
                                                            0ÿ
                                                             12345636473892ÿ
                                                            ÿ
